Citation Nr: 0705642	
Decision Date: 02/28/07    Archive Date: 03/05/07	

DOCKET NO.  04-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia, to 
include as a manifestation of an undiagnosed illness. 

2.  Entitlement to service connection for memory loss, to 
include as a manifestation of an undiagnosed illness. 

3.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1988 to 
December 1988 and from November 1990 to June 1991.  The 
second period of service included service in Southwest Asia 
during Operations Desert Shield and Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.  

For the reasons set forth below, the claims on appeal are 
being REMANDED to RO by way of the Appeals Management Center 
in Washington, DC.  VA will notify the veteran if further 
action is indicated.


REMAND

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  A review of the evidence of record shows the veteran 
has not been afforded a Persian Gulf War Protocol 
Examination.  He has been accorded an examination for post-
traumatic stress disorder evaluation and service connection 
for PTSD is in effect, with a 50 percent disability rating 
assigned, since April 26, 2004.  There is no indication from 
the evidence of record, however, whether insomnia, headaches 
and/or loss of memory might be associated with the service-
connected PTSD.  

The Board notes that adjudication of the claims should 
include consideration of the revised version of 
38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include 
(a) undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective 
June 10, 2003, VA promulgated revised regulations to, in 
part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2) (2005).  The Board points out that 
previously the RO only considered the claim in the context of 
the version of the regulation that existed prior to the 
amendment.  

Accordingly, the case is REMANDED for the following:  

1.  VA should send to the veteran and his 
representative a letter requesting that 
he provide sufficient information, and, 
if necessary, signed authorization to 
enable VA to obtain any additional 
evidence pertaining to the claims for 
service connection, to include as 
pursuant to the provisions of 
38 U.S.C.A. § 1117.  The veteran should 
be asked to submit all pertinent evidence 
in his possession.  

2.  VA must schedule appropriate medical 
examinations, to include Persian Gulf 
Protocol Examination, to:  (a) Determine 
whether the veteran suffers from 
disability manifested by insomnia, memory 
loss, and/or headaches; and (b) determine 
whether any current complaints of 
insomnia, headaches, and/or memory loss 
are representative of an undiagnosed 
illness.  All special studies and tests 
should be completed.  The claims folder 
should be made available to the examiner, 
and the examiner should note that the 
claims file has been reviewed.  The 
examinations should specifically state 
whether the complaints of insomnia, 
memory loss and/or headaches are due to 
nonmedical diagnoses, and whether the 
veteran otherwise exhibits any observable 
signs of symptoms of chronic disability 
attributed to an undiagnosed illness or 
medically explained chronic multi-symptom 
illness that is defined by a cluster of 
signs or symptoms arising from service in 
the Persian Gulf War.  The examiner 
should comment as to whether the 
insomnia, headaches, and/or memory loss 
at present, is or are related to the 
service-connected PTSD.  A complete 
rationale should be provided for any 
opinion expressed.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claims, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include a denial of the claims.  
38 C.F.R. § 3.655 (2006).  

4.  Following completion of the 
foregoing, VA should review the claims 
folder and ensure that all the foregoing 
development actions have been conducted 
and completed in full.  If any benefits 
sought on appeal remain denied, VA must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes citation to and discussion of 
additional evidence and legal authority 
considered before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



